 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    HOOPA VALLEY TRIBE,                                Case No. 1:20-cv-01814-DAD-EPG
12                       Plaintiff,
13            v.                                         ORDER GRANTING FEDERAL
                                                         DEFENDANTS’ MOTION FOR EXTENSION
14    UNITED STATES BUREAU OF                            OF TIME TO FILE A REPLY IN SUPPORT
      RECLAMATION, et al.,                               OF THE MOTION TO CONSOLIDATE
15
                         Defendants.                     (ECF No. 59)
16

17

18          Before the Court is the Federal Defendants’ motion to extend the deadline to file a reply in

19   support of their motion to consolidate. (ECF No. 59.) According to the motion, Plaintiff’s

20   opposition raises complex substantive and procedural issues and the Federal Defendants’ counsel

21   is currently on vacation with limited internet access until the day before the reply is due. (Id.) The

22   Federal Defendants accordingly request an additional seven days to file their reply. (Id.) The

23   motion states that Plaintiff does not oppose this request. (Id.)

24          Having considered the motion, the Court will grant the requested extension.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The Federal Defendants’ motion for an extension of time (ECF No. 59) is GRANTED;

27                 and

28   ///
                                                         1
 1        2. The Federal Defendants shall file a reply in support of their motion to consolidate on

 2              or before July 6, 2021.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     June 24, 2021                            /s/
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
